         Case 1:18-cv-01457-KHP Document 36 Filed 10/26/18 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               10-26-2018
 Albino Galvez De Los Santos, Palemon Mejia
 Guzman,
                                                           18-cv-1457 (KHP)
                                Plaintiffs,
                                                           ORDER OF DISMISSAL
               -against-

 One Mile House Inc., Martin P. Whelan, Mark
 Whelan, Michael Winsch, Daniel C. Dwyer,
 Gerard Leary, Benjamin Heitner

                                Defendants.


KATHARINE H. PARKER, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties,

having reached an agreement in principle to resolve the action, have placed their proposed

settlement agreement before this Court for approval. See Cheeks v. Freeport Pancake House,

Inc., 796 F.3d 1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements).

Plaintiffs have submitted a letter detailing why they believe the proposed settlement

agreement is fair, reasonable, and adequate. (Dkt. 34.) This Court has reviewed Plaintiffs’

submissions in order to determine whether the proposed agreement represents a reasonable

compromise of the claims asserted in this action, and, in light of the totality of the relevant

circumstances, including the representations made in Plaintiffs’ letter, the terms of the

proposed settlement agreement, and this Court’s own familiarity with the strengths and

weaknesses of the parties’ positions (as became evident during an arms-length settlement

mediation conducted by this Court), it is hereby ORDERED that:
            Case 1:18-cv-01457-KHP Document 36 Filed 10/26/18 Page 2 of 2



       1.       The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs’ claims in this action and to compensate

Plaintiffs’ counsel for their legal fees, and the agreement is therefore approved.

       2.       In accordance with the parties’ request, this Court will retain jurisdiction over

this matter for the purpose of enforcing the settlement agreement, if necessary.

       3.       As a result of the Court’s approval of the parties’ proposed settlement, this

action is hereby discontinued with prejudice and without costs, provided, however, that, within

30 days of the date of this Order, if any aspect of written documentation of the settlement is

not completed, then Plaintiffs may apply by letter for the restoration of the action to the active

calendar of the Court.

       4.       The Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       October 26, 2018

                                                      SO ORDERED


                                                      ________________________________
                                                      KATHARINE H. PARKER
                                                      United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                 2
